                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                          8:20CR116

         vs.
                                                             ORDER ON PETITION FOR ACTION ON
 AREND MATHIJSSEN,                                           CONDITIONS OF PRETRIAL RELEASE

                          Defendant.


        The defendant appeared before the Court on May 25, 2021 for a Detention and Disposition
Hearing regarding Petition for Action on Conditions of Pretrial Release [31]. Julie Hansen represented
the defendant. Martin Conboy represented the government. The defendant was previously advised
of the alleged violation(s) of pretrial release, the possible sanctions for violation of a release condition,
and the right to a hearing in accordance with the Bail Reform Act. 18 U.S.C. § 3148 at his previous
hearing on May 17, 2021.
        The defendant did not contest violating release condition (1). The Court took judicial notice of
the petition and violation report. Both parties were given an opportunity to present evidence and make
argument. After consideration of the parties’ evidence and arguments, the Court finds there is clear
and convincing evidence that a condition was violated. Therefore, the Court finds the defendant
violated the Order Setting Conditions of Release [22].
        The government requested an order of revocation and detention. The defendant submitted
on the issue of detention. After consideration of the report of Pretrial Services and the arguments of
the parties, and affording the defendant an opportunity for allocution, the Court finds there is no
condition or combination of conditions of release that will assure that the defendant will not flee or
pose a danger to the safety of any other person or the community; and the defendant is unlikely to
abide by any condition or combination of conditions of release.            The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [22] is revoked and the
defendant shall be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.
IT IS SO ORDERED.


Dated this 25th day of May, 2021.

                                        BY THE COURT:

                                        s/ Michael D. Nelson
                                        United States Magistrate Judge




                                    2
